DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on March 29, 2021.
Claims 5 and 12 have been amended and are hereby entered.
Claims 18 and 19 have been added
Claims 1–4 and 15 have been canceled.
Claims 5–14 and 16–19 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed March 29, 2021 has been entered.  Claims 5–14 and 16–19 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5–14 and 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., U.S. Patent App. No. 2016/0063435 (“Shah”) in view of Phillips et al., U.S. Patent App. No. 2016/0155112 (“Phillips”); Sesek, U.S. Patent App. No. 2003/0050850 (“Sesek”); and Mikio, Japanese Patent App. No. JP 4984588 B2 (“Mikio”).
For claim 5, Shah teaches:
A system for facilitating payment for a product through a courier terminal upon delivery of the product to a consumer, the system comprising (¶ 78: example systems)
a program manager computing device in network communication with a merchant, the program manager computing device configured to (¶ 85: management server using communication network): 
receive an order record from the merchant (¶ 234: order data sent from merchant device) identifying a product ordered by a consumer from the merchant (¶ 97: order attribute data includes item selected), the order record including a merchant ID for the merchant . . . (¶ 110: buyer device receives second identifier); 
modify the order record (¶ 96: order request can be transformed by adding information) . . .; and 
a courier terminal comprising computer-executable instructions, which, when executed by the courier terminal in connection with delivery of the product to the consumer, cause the courier terminal to (¶ 81: courier devices; ¶ 75: can use computer instructions; ¶ 275: courier devices used for making delivery): 
in response to a user input (¶ 282–283: user input upon pick-up before proceeding), . . .;
generate, consistent with the configuration data, an authorization request for a payment account transaction involving the product (¶ 96: order is transformed then sent for authorization) that includes . . . from the modified order record, . . . from the modified order record (¶ 96: order record can include various information including pricing).





identify, in a mapping data structure, based on the merchant ID, a payment gateway address for a payment gateway associated with the merchant  (¶ 34: merchant identifier and payment gateway identifier obtained); 
to include configuration data that, when imposed, causes authorization requests for payment account transactions to be directed to the payment gateway specific to the merchant and an account specific to the merchant, the configuration data including the payment gateway address (¶ 34: merchant identifier and payment gateway identifier included in information obtained; ¶ 35–36: proper merchant and payment gateway determined); and
that includes the payment gateway address . . . (¶ 34–35: payment gateway identifier); and
transmit the authorization request to the payment gateway address (¶ 42, 148, 170–171, Table 8: payment gateway processes standard authorization request and response).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah by adding the payment gateway from Phillips.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing fraud and complexity in transaction processing—a benefit explicitly disclosed by Phillips (¶ 7: need for authentications that reduce fraud and risk while minimizing complexity; ¶ 30–31: invention allows efficient and secure payment with mobile device).

Sesek, however, teaches:
the order record including a merchant ID for the merchant and a price for the product (¶ 18: payment data can include price);
scan an indicia associated with the product (¶ 24: delivery device reads ticket affixed to delivered purchased product);
request, based on the scanned indicia, the modified order record for the product from the program manager computing device (¶ 13: ticket linked to order record; ¶ 24: payment data from ticket initiates payment request);
after receiving the modified order record, impose the configuration data included in the modified order record, whereby the courier terminal is configured to operate as a point-of-sale (POS) terminal specific to the merchant (¶ 24: based on information on ticket, delivery device may communicate directly with seller to transfer funds from account);
receive payment account information associated with the consumer . . . (¶ 24: payment data retrieved; ¶ 12, 23: payment data includes authorization from account);
implementing, by the courier terminal, the at least one configuration parameter at the courier terminal thereby configuring the courier terminal as a point-of-sale (POS) terminal specifically for the merchant indicated in the order record (¶ 24: based on information on ticket, delivery device may communicate directly with seller to transfer funds from account); 
generate, consistent with the configuration data, an authorization request for a payment account transaction involving the product that includes . . . the price . . ., and the payment account information (¶ 24: payment data obtained from ticket for request and verification; ¶ 12: payment data including authorization for payment; ¶ 18: payment data includes price); and
transmit the authorization request . . . such that the payment account transaction is initiated specifically for the merchant at the courier terminal (¶ 12: payment data includes authorization to obtain payment from account; ¶ 24: funds directly requested by seller for transfer to account).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah and the payment gateway in Phillips by adding the courier payment from Sesek.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving payments on delivery by purchasers—a benefit explicitly disclosed by Sesek (¶ 4: need for unduly burdensome payment trigger upon goods delivery; ¶ 5: invention provides a method for requesting payment and authorization upon delivery).  Shah and Sesek are both related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these systems together.
The combination of Shah and Phillips does not teach to: from a consumer payment device.
Mikio, however, teaches:
from a consumer payment device (¶ 45, 47–48: user mobile device sends information for credit settlement);
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah, the payment gateway in Phillips, and the courier payment in Sesek by adding the mobile payment from Mikio.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of settling payments for delivery items—a benefit explicitly disclosed by Mikio (¶ 8–9: need for effective payment means that is also secure; ¶ 10: invention uses mobile terminal for payments upon receiving delivery items).  Shah, Sesek, and Mikio are both related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these systems together.
For claim 6, Shah, Phillips, Sesek, and Mikio teach all the limitations of claim 5 above, and Mikio further teaches:
The system of claim 5, wherein the computer-executable instructions, when executed by the courier terminal, cause the courier terminal, in connection with scanning the indicia associated with the product, to scan the indicia associated with the product when the product is at a property associated with the consumer (¶ 53: mobile phone reads QR code at home of customer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah, the payment gateway in Phillips, and the courier ticket reading in Sesek by adding the home delivery from Mikio.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of settling payments for delivery items—a benefit explicitly disclosed by Mikio (¶ 8–9: need for effective payment means that is also secure; ¶ 10: invention uses mobile terminal for payments upon receiving delivery items).  Shah, Sesek, and Mikio are all related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these systems together.


For claim 7, Shah, Phillips, Sesek, and Mikio teach all the limitations of claim 5 above, and Shah further teaches:
The system of claim 5, wherein the computer-executable instructions, when executed by the courier terminal, cause the courier terminal, in connection with requesting the modified order record for the product, to transmit, to a courier computing device in network communication with the program manger computing device (¶ 112: courier response sent from courier device to courier module), 
wherein the computer-executable instructions, when executed by the courier terminal, further cause the courier terminal to receive the modified order record from the courier computing device (¶ 112: request transmitted to courier device).
Shah does not teach: at least one of an order number for the product, a consumer ID of the consumer, and the merchant ID of the merchant, thereby permitting the courier computing device to link the modified order record to the product.
Sesek, however, teaches:
at least one of an order number for the product, a consumer ID of the consumer, and the merchant ID of the merchant, thereby permitting the courier computing device to link the modified order record to the product (¶ 12: data can include information identifying goods or identifier for recipient buyer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah, the payment gateway (¶ 4: need for unduly burdensome payment trigger upon goods delivery; ¶ 5: invention provides a method for requesting payment and authorization upon delivery).  Shah, Sesek, and Mikio are all related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these systems together.
For claim 8, Shah, Phillips, Sesek, and Mikio teach all the limitations of claim 7 above, and Sesek further teaches:
The system of claim 7, wherein the computer-executable instructions, when executed by the courier terminal, cause the courier terminal, in connection with scanning the indicia associated with the product, to retrieve the at least one of the order number for the product, the consumer ID of the consumer, and the merchant ID of the merchant from the indicia (¶ 24: payment data can be obtained from ticket; ¶ 12: data can include information identifying goods or identifier for recipient buyer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah, the payment gateway in Phillips, and the mobile payment in Mikio by adding the identification codes from Sesek.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving payments on delivery by purchasers—a benefit explicitly disclosed by Sesek (¶ 4: need for unduly burdensome payment trigger upon goods delivery; ¶ 5: invention provides a method for requesting payment and authorization upon delivery).  Shah, Sesek, and Mikio 
For claim 9, Shah, Phillips, Sesek, and Mikio teach all the limitations of claim 5 above, and Mikio further teaches:
The system of claim 5, wherein the computer-executable instructions, when executed by the courier terminal, further cause the courier terminal to request a payment account credential from the consumer and receive, at the courier terminal, the payment account credential (¶ 46: customer inputs password into terminal for credit settlement).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah, the payment gateway in Phillips, and the courier payment in Sesek by adding the password from Mikio.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of settling payments for delivery items—a benefit explicitly disclosed by Mikio (¶ 8–9: need for effective payment means that is also secure; ¶ 10: invention uses mobile terminal for payments upon receiving delivery items).  Shah, Sesek, and Mikio are both related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these systems together.
For claim 10, Shah, Phillips, Sesek, and Mikio teach all the limitations of claim 9 above, and Mikio further teaches:
The system of claim 9, wherein the computer-executable instructions, when executed by the courier terminal, further cause the courier terminal to  to the authorization request (¶ 46–47: password sent with settlement request for authentication).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah, the payment gateway in Phillips, and the courier payment in Sesek by adding the password from Mikio.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of settling payments for delivery items—a benefit explicitly disclosed by Mikio (¶ 8–9: need for effective payment means that is also secure; ¶ 10: invention uses mobile terminal for payments upon receiving delivery items).  Shah, Sesek, and Mikio are both related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these methods together.
For claim 11, Shah, Phillips, Sesek, and Mikio teach all the limitations of claim 5 above, and Shah further teaches:
The system of claim 5, wherein the computer-executable instructions, when executed by the courier terminal, further cause the courier terminal to receive an authorization reply for the payment account transaction, in response to the authorization request (¶ 283: identifier response sent, and authentication result received by courier device).
For claim 12, Shah teaches:
A computer-implemented method for facilitating, at a courier terminal, payment on delivery of products to consumers, where the products are offered for sale to the consumers by multiple different merchants, the (¶ 78: example methods; ¶ 235: multiple pick-ups for different merchants): 
in response to a user input (¶ 282–283: user input upon pick-up before proceeding), . . .;
an indication of the merchant (¶ 112: courier receives task data; ¶ 306: information can include merchant name); 
receiving, by the courier terminal, an authorization reply indicating approval of the authorization request for the transaction (¶ 283: identifier response sent, and authentication result received by courier device).
Shah does not teach: scanning, by the courier terminal, an indicia associated with a product purchased by a consumer from a merchant in connection with delivery of the product to the consumer; retrieving, by the courier terminal, an order record from a courier associated with the courier terminal or from a program manager based on the scanned indicia, the order record including a price for the product . . . and at least one configuration parameter including a payment gateway address for a payment gateway of the merchant; receiving, by the courier terminal from a consumer payment device, payment account information associated with the consumer; imposing, by the courier terminal, the at least one configuration parameter at the courier terminal thereby configuring the courier terminal as a point-of-sale (POS) terminal specific to the merchant indicated in the order record for delivery of the product to the consumer; based on configuration of the courier terminal as the POS terminal specific to the merchant, generating, by the courier terminal, an authorization request for a transaction for the retrieved order record and transmitting, by the courier terminal, on behalf of the merchant, the authorization request for the transaction  . . ., the authorization request for the transaction including the price for the product and the payment 
	Phillips, however, teaches:
including a payment gateway address for a payment gateway of the merchant (¶ 34–35: payment gateway identifier); and
the authorization request to the payment gateway address . . . the authorization request directed to the payment gateway of the merchant (¶ 42, 148, 170–171, Table 8: payment gateway processes standard authorization request and response).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah by adding the payment gateway from Phillips.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing fraud and complexity in transaction processing—a benefit explicitly disclosed by Phillips (¶ 7: need for authentications that reduce fraud and risk while minimizing complexity; ¶ 30–31: invention allows efficient and secure payment with mobile device).
The combination of Shah and Phillips does not teach: scanning, by the courier terminal, an indicia associated with a product purchased by a consumer from a merchant in connection with delivery of the product to the consumer; retrieving, by the courier terminal, an order record from a courier associated with the courier terminal or from a program manager based on the scanned indicia, the order record including a price for the product . . . and at least one configuration parameter; receiving, by the courier terminal from a consumer payment device, payment account  for the transaction including the price for the product and the payment account information associated with the consumer, and the authorization request for the transaction including an account specific to the merchant, whereby funds for the transaction are directed to the merchant and not the courier.
Sesek, however, teaches:
scanning, by the courier terminal, an indicia associated with a product to be purchased by a consumer from a merchant in connection with delivery of the product to the consumer (¶ 24: delivery device reads ticket affixed to delivered product before payment);
retrieving, by the courier terminal, an order record from a courier associated with the courier terminal or from a program manager based on the scanned indicia, the order record including a price for the product . . . and at least one configuration parameter (¶ 13: ticket linked to record; ¶ 18: payment data can include price; ¶ 24: payment data from ticket initiates payment request)
receiving, by the courier terminal . . ., payment account information associated with the consumer (¶ 24: payment data retrieved; ¶ 12, 23: payment data includes authorization from account);
imposing, by the courier terminal, the at least one configuration parameter at the courier terminal thereby configuring the courier terminal as a point-of-sale (POS) terminal specific to the merchant indicated in the order record for delivery of the product to the consumer (¶ 24: based on information on ticket, delivery device may communicate directly with seller to transfer funds from account); 
based on configuration of the courier terminal as the POS terminal specific to the merchant, generating, by the courier terminal, an authorization request for a transaction for the retrieved order record and transmitting, by the courier terminal, on behalf of the merchant, the authorization request for the transaction  . . . (¶ 24: payment data obtained from ticket for request and verification; ¶ 12: payment data including authorization for payment), the authorization request for the transaction including the price for the product and the payment account information associated with the consumer, and the authorization request for the transaction including an account specific to the merchant, whereby funds for the transaction are directed to the merchant and not the courier (¶ 12: payment data includes authorization to obtain payment from account; ¶ 18: payment data includes price; ¶ 24: funds directly requested by seller for transfer to account).
(¶ 4: need for unduly burdensome payment trigger upon goods delivery; ¶ 5: invention provides a method for requesting payment and authorization upon delivery).  Shah and Sesek are both related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these methods together.
The combination of Shah, Phillips, and Sesek does not teach: from a consumer payment device.
Mikio, however, teaches:
from a consumer payment device (¶ 45, 47–48: user mobile device sends information for credit settlement);
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah, the payment gateway in Phillips, and the courier payment in Sesek by adding the mobile payment from Mikio.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of settling payments for delivery items—a benefit explicitly disclosed by Mikio (¶ 8–9: need for effective payment means that is also secure; ¶ 10: invention uses mobile terminal for payments upon receiving delivery items).  Shah, Sesek, and Mikio are both related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these methods together.
For claim 13, Shah, Phillips, Sesek, and Mikio teach all the limitations of claim 12 above, and Shah further teaches:
The computer-implemented method of claim 12, further comprising transmitting, by the courier terminal, to a courier computing device, a request (¶ 112: courier response sent from courier device to courier module).
Shah does not teach: for the payment gateway address for the payment gateway of the merchant, the request including at least one of an order number for the product, a consumer ID of the consumer, and a merchant ID of the merchant.
	Phillips, however, teaches:
for the payment gateway address for the payment gateway of the merchant (¶ 56: payment gateway for merchant system).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah, the courier payment in Sesek, and the mobile payment in Mikio by adding the payment gateway from Phillips.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing fraud and complexity in transaction processing—a benefit explicitly disclosed by Phillips (¶ 7: need for authentications that reduce fraud and risk while minimizing complexity; ¶ 30–31: invention allows efficient and secure payment with mobile device).
The combination of Shah and Phillips does not teach: the request including at least one of an order number for the product, a consumer ID of the consumer, and a merchant ID of the merchant.


the request including at least one of an order number for the product, a consumer ID of the consumer, and a merchant ID of the merchant (¶ 12: data can include information identifying goods or identifier for recipient buyer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah, the payment gateway in Phillips, and the mobile payment in Mikio by adding the identification codes from Sesek.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving payments on delivery by purchasers—a benefit explicitly disclosed by Sesek (¶ 4: need for unduly burdensome payment trigger upon goods delivery; ¶ 5: invention provides a method for requesting payment and authorization upon delivery).  Shah, Sesek, and Mikio are all related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these systems together.
For claim 14, Shah, Phillips, Sesek, and Mikio teach all the limitations of claim 13 above, and Phillips further teaches:
for the payment gateway address (¶ 56: payment gateway).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah, the identification codes in Sesek, and the mobile payment in Mikio by adding the payment gateway from Phillips.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing fraud and complexity in transaction processing—a benefit explicitly disclosed by Phillips (¶ 7: need for authentications that reduce fraud and risk while minimizing complexity; ¶ 30–31: invention allows efficient and secure payment with mobile device).
Phillips does not teach: The computer-implemented method of claim 13, further comprising scanning, by the courier terminal, an indicia associated with the product and obtaining, from the scanned 23Attorney Docket No. 16754-000364-US indicia, the at least one of the order number for the product, the consumer ID of the consumer, and the merchant ID of the merchant; and generating the request . . . and including, in the request, the at least one of the order number, the consumer ID of the consumer, and the merchant ID of the merchant obtained from the indicia.
Sesek, however, teaches:
The computer-implemented method of claim 13, further comprising obtaining, from the scanned 23Attorney Docket No. 16754-000364-US indicia, the at least one of the order number for the product, the consumer ID of the consumer, and the merchant ID of the merchant (¶ 24: payment data can be obtained from ticket; ¶ 12: data can include information identifying goods or identifier for recipient buyer); and 
generating the request . . . and including, in the request, the at least one of the order number, the consumer ID of the consumer, and the merchant ID of the merchant obtained from the indicia (¶ 12: data can include information identifying goods or identifier for recipient buyer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah, the payment gateway in Phillips, and the mobile payment in Mikio by adding the identification codes from Sesek.  One of ordinary skill in the art would have been motivated to make this modification for the purpose (¶ 4: need for unduly burdensome payment trigger upon goods delivery; ¶ 5: invention provides a method for requesting payment and authorization upon delivery).  Shah, Sesek, and Mikio are all related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these systems together.
For claim 16, Shah, Phillips, Sesek, and Mikio teach all the limitations of claim 12 above, and Sesek further teaches:
The computer-implemented method of claim 12, further comprising releasing the product to the consumer upon receipt of the authorization reply (¶ 24: goods are released upon verification).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah, the payment gateway in Phillips, and the mobile payment in Mikio by adding the authorization from Sesek.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving payments on delivery by purchasers—a benefit explicitly disclosed by Sesek (¶ 4: need for unduly burdensome payment trigger upon goods delivery; ¶ 5: invention provides a method for requesting payment and authorization upon delivery).  Shah, Sesek, and Mikio are all related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these systems together.
For claim 17, Shah, Phillips, Sesek, and Mikio teach all the limitations of claim 12 above, and Mikio further teaches:
The computer-implemented method of claim 12, further comprising requesting, by the courier terminal, a payment account credential from the (¶ 46: customer inputs password into terminal for credit settlement).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah, the payment gateway in Phillips, and the courier payment in Sesek by adding the password from Mikio.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of settling payments for delivery items—a benefit explicitly disclosed by Mikio (¶ 8–9: need for effective payment means that is also secure; ¶ 10: invention uses mobile terminal for payments upon receiving delivery items).  Shah, Sesek, and Mikio are both related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these methods together.
For claim 18, Shah, Phillips, Sesek, and Mikio teach all the limitations of claim 12 above, and Shah further teaches:
The computer-implemented method of claim 12, further comprising: after receiving the authorization reply, in response to a second user input associated with delivery of a second product to a second consumer (¶ 282–283: user input upon pick-up before proceeding), . . .;
the first merchant different than the second merchant (¶ 78, 87: multiple merchants);
an indication of the second merchant (¶ 112: courier receives task data; ¶ 306: information can include merchant name)
receiving, by the courier terminal, an authorization reply for the second transaction indicating approval of the authorization request for the second transaction (¶ 283: identifier response sent, and authentication result received by courier device).
Shah does not teach: scanning, by the courier terminal, an indicia associated with a product purchased by a consumer from a merchant in connection with delivery of the product to the consumer; retrieving, by the courier terminal, an order record from a courier associated with the courier terminal or from a program manager based on the scanned indicia, the order record including a price for the product . . . and at least one configuration parameter including a payment gateway address for a payment gateway of the merchant; receiving, by the courier terminal from a consumer payment device, payment account information associated with the consumer; imposing, by the courier terminal, the at least one configuration parameter at the courier terminal thereby configuring the courier terminal as a point-of-sale (POS) terminal specific to the merchant indicated in the order record for delivery of the product to the consumer; based on configuration of the courier terminal as the POS terminal specific to the merchant, generating, by the courier terminal, an authorization request for a transaction for the retrieved order record and transmitting, by the courier terminal, on behalf of the merchant, the authorization request for the transaction  . . ., the authorization request for the transaction including the price for the product and the payment account information associated with the consumer, and the authorization request for the transaction including an account specific to the merchant, whereby funds for the transaction are directed to the merchant and not the courier.



including a second payment gateway address for a payment gateway of the second merchant, the second payment gateway address different than the first payment gateway address (¶ 34–35: payment gateway identifier, unique to different merchants); and
the authorization request . . . to the second payment gateway address (¶ 42, 148, 170–171, Table 8: payment gateway processes standard authorization request and response).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah by adding the payment gateway from Phillips.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing fraud and complexity in transaction processing—a benefit explicitly disclosed by Phillips (¶ 7: need for authentications that reduce fraud and risk while minimizing complexity; ¶ 30–31: invention allows efficient and secure payment with mobile device).
The combination of Shah and Phillips does not teach: scanning, by the courier terminal, an indicia associated with a product purchased by a consumer from a merchant in connection with delivery of the product to the consumer; retrieving, by the courier terminal, an order record from a courier associated with the courier terminal or from a program manager based on the scanned indicia, the order record including a price for the product . . . and at least one configuration parameter; receiving, by the courier terminal from a consumer payment device, payment account information associated with the consumer; imposing, by the courier terminal, the at least one configuration parameter at the courier terminal thereby configuring the courier terminal as a point- for the transaction including the price for the product and the payment account information associated with the consumer, and the authorization request for the transaction including an account specific to the merchant, whereby funds for the transaction are directed to the merchant and not the courier.
Sesek, however, teaches:
scanning, by said courier terminal, an indicia associated with the second product to be purchased by the second consumer from a second merchant (¶ 24: delivery device reads ticket affixed to delivered product before payment);
retrieving, by the courier terminal, a second order record based on the scanned indicia associated with the second product, the second order record including a price for the second product, . . . and at least one second configuration parameter (¶ 13: ticket linked to record; ¶ 18: payment data can include price; ¶ 24: payment data from ticket initiates payment request);
receiving, by the courier terminal . . ., payment account information associated with the second consumer (¶ 24: payment data retrieved; ¶ 12, 23: payment data includes authorization from account)
imposing, by the courier terminal, the at least one second configuration parameter at the courier terminal thereby configuring the courier terminal as a POS terminal specific to the second merchant for delivery of the second product (¶ 24: based on information on ticket, delivery device may communicate directly with seller to transfer funds from account); 
based on configuration of the courier terminal as the POS terminal specific to the second merchant, generating, by the courier terminal, an authorization request for a second transaction for the retrieved second order record, which is specific to the second merchant, and transmitting, by the courier terminal, the authorization request for the second transaction . . . (¶ 24: payment data obtained from ticket for request and verification; ¶ 12: payment data including authorization for payment), the authorization request for the second transaction including the price for the second product and the payment account information associated with the second consumer, the authorization request for the second transaction including an account specific to the second merchant, whereby funds for the second transaction are directed to the second merchant and not the courier (¶ 12: payment data includes authorization to obtain payment from account; ¶ 18: payment data includes price; ¶ 24: funds directly requested by seller for transfer to account).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah and the payment gateway in Phillips by adding the courier payment from Sesek.  One of ordinary skill in the art (¶ 4: need for unduly burdensome payment trigger upon goods delivery; ¶ 5: invention provides a method for requesting payment and authorization upon delivery).  Shah and Sesek are both related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these methods together.
The combination of Shah, Phillips, and Sesek does not teach: from a consumer payment device.
Mikio, however, teaches:
from a consumer payment device (¶ 45, 47–48: user mobile device sends information for credit settlement);
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah, the payment gateway in Phillips, and the courier payment in Sesek by adding the mobile payment from Mikio.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of settling payments for delivery items—a benefit explicitly disclosed by Mikio (¶ 8–9: need for effective payment means that is also secure; ¶ 10: invention uses mobile terminal for payments upon receiving delivery items).  Shah, Sesek, and Mikio are both related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these methods together.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., U.S. Patent App. No. 2016/0063435 (“Shah”) in view of Phillips et al., U.S. Patent App. No. 2016/0155112 (“Phillips”) and Sesek, U.S. Patent App. No. 2003/0050850 (“Sesek”).
ah teaches:
A courier terminal for use in facilitating payment for products in connection with delivery of the products to consumers, the courier terminal comprising (¶ 81: courier devices; ¶ 275: courier devices used for making delivery): 
a processor (¶ 71: processor); and 
a non-transitory storage memory coupled to the processor and including computer-executable instructions, which, when executed by the processor, cause the processor to, for delivery of each of multiple products (¶ 71, 75: computer instructions): 
in response to a user input (¶ 282–283: user input upon pick-up before proceeding), . . .; and
receive an authorization reply indicating approval of the transaction for the product (¶ 283: identifier response sent, and authentication result received by courier device). 
Shah does not teach to: the order record including a merchant ID for the merchant and a price for the product; identify, in a mapping data structure, based on the merchant ID, a payment gateway address for a payment gateway associated with the merchant; to include configuration data that, when imposed, causes authorization requests for payment account transactions to be directed to the payment gateway specific to the merchant and an account specific to the merchant, the configuration data including the payment gateway address; scan an indicia associated with the product; request, based on the scanned indicia, the modified order record for the product from the program manager computing device; after receiving the modified order record, impose the configuration data included in the modified order record, whereby the courier terminal is 
	Phillips, however, teaches to:
the at least one configuration parameter including a payment gateway address for a payment gateway of a merchant for the product (¶ 34: merchant identifier and payment gateway identifier included in information obtained; ¶ 35–36: proper merchant and payment gateway determined); and
transmit the authorization request to the payment gateway address for the payment gateway of the merchant, thereby directing the authorization request to the payment gateway of the merchant (¶ 42, 148, 170–171, Table 8: payment gateway processes standard authorization request and response).
(¶ 7: need for authentications that reduce fraud and risk while minimizing complexity; ¶ 30–31: invention allows efficient and secure payment with mobile device).
The combination of Shah and Phillips does not teach: the order record including a merchant ID for the merchant and a price for the product; scan an indicia associated with the product; request, based on the scanned indicia, the modified order record for the product from the program manager computing device; after receiving the modified order record, impose the configuration data included in the modified order record, whereby the courier terminal is configured to operate as a point-of-sale (POS) terminal specifically for the merchant; receive payment account information associated with the consumer from a consumer payment device; implementing, by the courier terminal, the at least one configuration parameter at the courier terminal thereby configuring the courier terminal as a point-of-sale (POS) terminal specifically for the merchant indicated in the order record; generate, consistent with the configuration data, an authorization request for a payment account transaction involving the product that includes . . . the price, and the payment account information; and transmit the authorization request . . . such that the payment account transaction is initiated specifically for the merchant at the courier terminal on delivery of the product to the consumer without the funds for the payment account transaction being accessible to a courier associated with the courier terminal.


scan an indicia associated with the product (¶ 24: delivery device reads ticket affixed to delivered purchased product);
retrieve an order record, from a courier associated with the courier terminal or from a program manager, based on the scanned indicia (¶ 13: ticket linked to order record; ¶ 24: payment data from ticket initiates payment request), the order record including a price for the product and at least one configuration parameter (¶ 18: payment data includes price);
in response to the order record, impose the at least one configuration parameter to configure the courier terminal as a point-of-sale (POS) terminal specific to the merchant (¶ 24: based on information on ticket, delivery device may communicate directly with seller to transfer funds from account); 
receive payment account information associated with the consumer . . . (¶ 24: payment data retrieved; ¶ 12, 23: payment data includes authorization from account); and then:
based on the configuration of the courier terminal as the POS terminal specific to the merchant, generate an authorization request for a transaction for the product based on the retrieved order record, wherein the authorization request includes the price for the product, the payment account information associated with the consumer, and an indicia of an account specific to the merchant (¶ 24: payment data obtained from ticket for request and verification; ¶ 12: payment data including authorization for payment; ¶ 18: payment data includes price and specific account for receiving payment); and
the account specific to the merchant (¶ 18: payment directly to specific account); and
thereby facilitating payment for the product to the account specific to the merchant without funds for the transaction being accessible to the courier (¶ 12: payment data includes authorization to obtain payment from account; ¶ 18: payment directly to specific account; ¶ 24: funds directly requested by seller for transfer to account).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the order delivery in Shah and the payment gateway in Phillips by adding the courier payment from Sesek.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving payments on delivery by purchasers—a benefit explicitly disclosed by Sesek (¶ 4: need for unduly burdensome payment trigger upon goods delivery; ¶ 5: invention provides a method for requesting payment and authorization upon delivery).  Shah and Sesek are both related to delivery of goods, so one of ordinary skill in the art would have been motivated to make these deliveries even more effective by combining these systems together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on March 29, 2021 with respect to claims 5–14 and 16–19 have been fully considered but they are not persuasive.
rding claim 5, Applicant argues that Sesek (U.S. Patent App. No. 2003/0050850) fails to disclose the limitation “request, based on the scanned indicia, the modified order record for the product from the program manager computing device.”  Applicant explains that Sesek refers to obtaining information directly from the ticket upon scanning, and thus does not disclose obtaining such information from a program manager computing device.  Applicant, however, also points out that Sesek discloses that the ticket need only contain information that identifies a record linked to such data (¶ 13: “Many other possibilities exist. Ticket 26 need only contain information relating to payment data 28 and delivery device 22 need only be capable of reading and processing the information from ticket 26. Ticket 26 need not actually contain the data, but rather it need only provide information concerning how to access such information. For example, if seller 14 stores data 28, 30, and 32 as a record in a central database, then ticket 26 need only contain information identifying that record. In one such example, ticket 26 may represent a URL (Uniform Resource Locator) which is linked to data 28, 30 and 32.”).  Applicant further argues that Sesek does not disclose requesting the order record from a program manager computing device.  But, Sesek does disclose accessing information—that need not be actually contained on the ticket—from the entity that is keeping that information, which would be encompassed within “requesting” that data (¶ 13).  Shah then discloses that a program manager computing device maintains all of the data being used in the system (¶ 87: “The management server 150 may include at least one computer server equipped with one or more processors and memory storage components such as, but not limited to, a database or a file system . . ..  The components of the management server 150 may include . . . an orders module 157 for generating and/or verifying orders”), so the teachings of Sesek would just be accessing the information from this management server, rather than from a storage. Thus, the cited references, 
Applicant next argues that Sesek fails to disclose the limitation “whereby the courier terminal is configured to operate as a point-of-sale (POS) terminal specific to the merchant.”  Applicant explains that Sesek discloses communicating with parties to initiate payment, but does not disclose configuring itself to operate as a POS device.  The claims, however, do not further explain configuring a courier terminal to operate as a POS in any way.  The broadest reasonable interpretation of such claim language is therefore a courier terminal that, upon scanning, operates as if it were a POS device.  And, the delivery device in Sesek is able to perform a payment with a specific seller (¶ 24: “Using information representing payment data 28 acquired from ticket 26, delivery device 22 initiates a request for payment (step 68). Where payment data 28 can be obtained directly from ticket 26, delivery device 22 may communicate with a party responsible for account 16 and request that funds be transferred from account 16 to seller 14.”), which would be a function of a seller’s POS.  Thus, as the claims are currently written, the cited references, in combination, disclose “request, based on the scanned indicia, the modified order record for the product from the program manager computing device.”
Applicant then argues that Sesek fails to disclose the limitation “receive payment account information associated with the consumer from a consumer payment device.”  Applicant explains, however, that Mikio (Japanese Patent App. No. JP 4984588 B2) is cited to disclose receiving account information from a consumer payment device (¶ 45: “As described above, the read information includes information necessary for credit settlement, that is, customer information such as the name and address of a customer who has ordered an article, information on the price of an ordered article (amount information), information on the content of an ordered article, and information that specifies a person who charges a fee (a payment destination of a fee).”; ¶ 47: “The portable carrier settlement server 5 receives the settlement request information transmitted from the cellular phone 4.”).  Applicant therefore argues that the suggested modification of Sesek based on Mikio is improper.  Applicant explains that the basic principles of Sesek—of having information on the ticket and eliminating the need for the buyer to be present—are undermined by receiving payment data from a consumer device.  The combinations proposed, however, are of Sesek with Shah (U.S. Patent App. No. 2016/0063435) and Mikio with Shah, rather than Mikio with Sesek.  Shah discloses an order delivery system, which is made more efficient through the payment request upon delivery from Sesek, as further explained in Sesek itself (¶ 4: “What is needed is a system and method for triggering payment for goods upon delivery. The system and method would ensure payment without unduly burdening the purchaser.”).  This combination is then made even more efficient through the payment from Mikio, as further explained in Mikio itself (¶ 9: “Accordingly, it is an object of the present invention to provide a settlement system and a settlement method using a portable terminal which can execute settlement using a portable terminal outside a store and which is inexpensive and can give a sense of security to a user.”).  Sesek is only cited to disclose those teachings that involve obtaining the information from the delivery item to facilitate payment, and Mikio is only cited to disclose sending some payment information from a consumer device.  Even if portions of the references disclose different methods, neither reference is necessarily cited for any parts that would contradict the other.  Thus the cited references, in combination disclose “receive payment account information associated with the consumer from a consumer payment device.”

Applicant has also added claim 18, which contains limitations similar to those of claim 12, but repeated for a second delivery.  Mere duplication of parts, however, does not provide patentable significance if no new result is produced.  See MPEP 2144.04(VI)(B).  The same references have therefore been cited for claim 18, using substantially the same citations, because claim 18 is merely repeating steps of claim 12 for a second iteration.  
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 5 and 12, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, the combination of Shah, Phillips, Sesek, and Mikio discloses all the limitations of claims 5 and 12.  Thus, Applicant’s arguments with respect to claims 6–11, 13, 14, and 16–18 are not persuasive.
Examiner Notes
Claims 5–14 and 16–19 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea with significantly more.
Claims 5–14 and 16–19 recite facilitating payment and authorization, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  This is an abstract idea because, but for the machinery in the claims, the process is transaction that could be performed between humans alone.  
Claims 5–14 and 16–19, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  Rather than merely (¶ 12: “Uniquely, the systems and methods herein permit courier terminals to be configured, by an order record . . . to be specific to a merchant from which a product is ordered. . . . In this manner, the third-party courier acts as an on-site stand in to receive payment for the product (even though the courier is not a direct party to the underlying transaction), but with the payment/funds directed to the merchant's account. . . . Accordingly, order records are provided per parcel and/or per merchant, whereby the courier terminal is configurable (and reconfigurable), at the time of delivery, to act as a POS terminal specifically for different merchants. In addition, the payment (or funds) provided by a consumer for the parcel is routed generally directly to the appropriate merchant's account, via the courier terminal, and is not received by and/or accessible to the courier. This provides efficiency and improves conventional payment on delivery options.”).  Thus, the limitations of claims 5–14 and 16–19, in combination, integrate the abstract idea into a practical application.
For these reasons, claims 5–14 and 16–19 are not rejected under 35 U.S.C. 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Whitehouse, U.S. Patent App. No. 2013/0198060, discloses a method for collect on delivery payment that involves scanning a code.  
Asbe et al., U.S. Patent App. No. 2019/0303910, discloses a payment system that uses a virtual payment address.
Sauer et al., U.S. Patent App. No. 2020/0065927, discloses a collect-on-deliver transaction system.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571)272-3430.  The examiner can normally be reached on Monday-Friday 12:00 PM-8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696       

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696